EXHIBIT 10.42

Execution Copy

 

INVESTORS’ RIGHTS AGREEMENT

 

This INVESTORS’ RIGHTS AGREEMENT (this “Agreement”) is made as of the 24th day
of November, 2003, by and among PROLONG INTERNATIONAL CORPORATION, a Nevada
corporation (the “Company”), ST. CLOUD CAPITAL PARTNERS, LP, a Delaware limited
partnership (the “St. Cloud”), BEDFORD OAK CAPITAL, L.P., a Delaware limited
partnership (“Bedford I”), BEDFORD OAK OFFSHORE, LTD., a Cayman Island company
(“Bedford II”), ASPEN VENTURES LLC, a New York limited liability company
(“Aspen”), and collectively with Bedford I and Bedford II, the “Other
Purchasers”), the individuals identified on Exhibit A attached hereto
(collectively, “Executives” or individually without distinction as an
“Executive”), and each other person who becomes a Holder (as defined below)
hereunder. St. Cloud and the Other Purchasers are at times collectively referred
to herein as “Investors” or individually without distinction as an “Investor”.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Securities Purchase Agreement (as
defined below).

 

RECITALS

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
even date hereof (the “Securities Purchase Agreement”), by and among the
Company, Prolong Super Lubricants, Inc., a Nevada corporation (“Prolong Sub”),
Prolong International Holdings Ltd., a Cayman Islands company, Prolong
International Ltd., a Cayman Islands company, and Investors, each Investor is
purchasing a Secured Promissory Note of Prolong Sub and a Common Stock Purchase
Warrant (each, a “Warrant”), representing the right to acquire certain shares of
the common stock, par value $0.001 per share, of the Company (the “Common
Stock”);

 

WHEREAS, the Company’s shares of Common Stock are registered with the Securities
and Exchange Commission (the “SEC”) and quoted on the American Stock Exchange;

 

WHEREAS, to induce Investors to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide to Investors certain rights to
register shares of Common Stock issuable upon exercise of the Warrants,
preemptive rights with respect to certain issuances by the Company of its
securities and co-sale rights with respect to certain sales by Executives; and

 

WHEREAS, the execution and delivery of this Agreement by the parties hereto is a
condition to the closing of the transactions contemplated by the Securities
Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein and in the Securities Purchase Agreement, and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

1. Registration Rights.

 

1.1 Definitions. For purposes of this Section 1:

 

(a) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements or similar document in compliance with the Securities Act of 1933, as
amended (the “Securities Act”), and the declaration or ordering of effectiveness
of such Registration Statement or document;

 

(b) The term “Registrable Securities” refers to the (i) Common Stock issued or
issuable upon exercise of the Warrants and (ii) any Common Stock issued or
issuable with respect to the securities referred to in clause (i) above by way
of stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization; provided that
any securities deemed Registrable Securities in accordance herewith shall cease
to be Registrable Securities (A) upon the sale of such Securities to or through
a broker or dealer or underwriter in a public distribution or a public
securities transaction, or (B) upon the sale of such Securities in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(1) thereof so that all transfer restrictions, and
restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale;

 

(c) The number of shares of “Registrable Securities then outstanding” shall
equal the number of shares of Common Stock outstanding which are Registrable
Securities, plus the number of shares of Common Stock issuable pursuant to then
exercisable or convertible securities which are, Registrable Securities;

 

(d) The term “Registration Statement” means a registration statement on Form S-1
or Form S-3 or any similar or successor form then appropriate for or applicable
to the offer and sale of the Registrable Securities and filed under the
Securities Act;

 

(e) The term “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.8 of
this Agreement; and

 

(f) The term “Existing Registration Rights Agreements” means that certain
Registration Rights Agreement, dated as of March 2000, by and between the
Company and ABQ Dolphin, L.P., that certain Registration Rights Agreement, dated
as of November 13, 2002, by and between the Company and the persons or entities
party thereto and that certain Registration Rights Agreement, dated as of June
5, 2003, by and between the Company and the persons or entities party thereto.

 

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Securities Purchase Agreement.

 

1.2 Registration.

 

(a) Right to Include Registrable Stock. If the Company proposes to register any
of its securities under the Securities Act in connection with the public
offering of

 

-2-



--------------------------------------------------------------------------------

such securities solely for cash (other than a registration on Form S-4 or Form
S-8, or any successor or similar forms), it will each such time promptly (but
not later than 30 days before the anticipated date of filing such Registration
Statement) give written notice to each Holder. Upon the written request of any
of the Holders made within fifteen (15) days after the receipt of any such
notice (which request shall specify the Registrable Securities intended to be
disposed of by such Holders and the intended method of distribution thereof),
the Company will effect the registration under the Securities Act of all
Registrable Securities which the Company has been requested to register by any
of the Holders in accordance with the intended methods of distribution specified
in such request; provided that (i) if, at any time after giving written notice
of its intention to register any securities and prior to the effective date of
the Registration Statement filed in connection with such registration, the
Company determines for any reason not to proceed with such registration, the
Company may, upon giving written notice of such determination to the Holders, be
relieved of its obligation to register any Registrable Securities in connection
with such registration and (ii) in case of a determination by the Company to
delay registration of its securities, the Company will be permitted to delay the
registration of Registrable Securities for the same period as the delay in
registering such other securities; provided, however, that the provisions of
this Section 1.2(a) will not be deemed to limit or otherwise restrict the rights
of the Holders under Section 1.2(b).

 

(b) Mandatory Registration. In addition to the foregoing, the Company shall
prepare and file with the SEC prior to February 24, 2004 a Registration
Statement or Registration Statements (as necessary) covering all of the Holders’
Registrable Securities. The Company shall cause such Registration Statement to
be declared effective by the SEC no later than April 24, 2004.

 

(c) Priority. If the managing underwriter for a registration (other than with
respect to a Registration Statement filed pursuant to Section 1.2(b) above)
involving an underwritten offering advises the Company in writing that, in its
opinion, the number of securities of the Company (including Registrable
Securities) requested to be included in such registration by the holders thereof
exceeds the number of securities of the Company (the “Sale Number”) which can be
sold in an orderly manner in such offering within a price range acceptable to
the Company, the Company will include (i) first, all securities of the Company
that the Company proposes to register for its own account, (ii) second, to the
extent that the number of securities to be included by the Company for its own
account is less than the Sale Number, the securities subject to the Existing
Registration Rights Agreements and (iii) third, a number of the Registrable
Securities (the “Adjusted Allocation”) equal to the difference between (A) the
Sale Number and (B) the securities proposed to be sold by the Company and the
securities subject to the Existing Registration Rights Agreements. The Adjusted
Allocation shall be allocated among the selling Holders pro rata based on the
number of Registrable Securities initially sought to be registered by each
selling Holder. For purposes of the preceding sentence, for any selling Holder
which is a partnership or corporation, the partners, retired partners and
stockholders of such holder, or the estates and family members of any such
partners and retired partners and any trusts for the benefit of any of the
foregoing persons shall be deemed to be a single “selling Holder,” and any
pro-rata reduction with respect to such “selling Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “selling Holder,” as defined in this sentence.

 

-3-



--------------------------------------------------------------------------------

(d) Legal Counsel. The Holders shall have the right to select one legal counsel
to review and oversee any offering pursuant to this Section 1.2 (the “Legal
Counsel”). The Company shall cooperate with the Legal Counsel in performing the
Company’s obligations under the terms of this Agreement.

 

(e) Ineligibility of Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form and (ii) undertake to register the resale of the Registrable
Securities on Form S-3 as soon as such form is available, provided that the
Company shall use its best efforts to maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

 

(f) Sufficient Number of Shares Registered. Without limiting the Company’s
obligation to cover all the outstanding Registrable Securities in the
Registration Statement contemplated by Section 1.2(b), in the event the number
of shares available under a Registration Statement filed pursuant to Section
1.2(b) is for any reason insufficient to cover all of the Registrable Securities
which such Registration Statement is required to cover, the Company shall amend
the Registration Statement, or file a new Registration Statement (on the short
form available therefor, if applicable), or both, so as to cover at least 100%
of the Registrable Securities (based on the market price of the Common Stock on
the trading day immediately preceding the date of filing of such amendment or
new Registration Statement), in each case, as soon as reasonably practicable,
but in any event not later than thirty (30) business days after the necessity
therefor arises. The Company shall use its reasonable best efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed “insufficient to cover all of the Registrable Securities” if the
number of Registrable Securities issued or issuable upon exercise of the
Warrants covered by such Registration Statement is greater than the number of
shares of Common Stock available for resale under the Registration Statement to
cover shares issued or issuable upon exercise of the Warrants.

 

1.3 Obligations of the Company. Whenever required under Section 1.2 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a) Prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities and use its best efforts to cause such Registration
Statement to become effective;

 

(b) Keep the Registration Statement contemplated by Section 1.2(b) effective
until April 24, 2007;

 

(c) Prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement;

 

-4-



--------------------------------------------------------------------------------

(d) Permit each Holder of Registrable Securities covered by such Registration
Statement to review and comment upon the Registration Statements and all
amendments and supplements to the Registration Statements (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form
8-K and any similar or successor report and registration statements on Form S-8)
at least five (5) business days prior to their filing with the SEC and not file
any document containing information relating to a Holder to which such Holder
reasonably objects. The Company shall not submit a request for acceleration of
the effectiveness of a Registration Statement under Section 1.2(b) or any
amendment or supplement thereto without the prior approval of St. Cloud, which
consent shall not be unreasonably withheld. The Company shall furnish to each
Holder of Registrable Securities covered by such Registration Statement, without
charge, (i) any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to any Registration Statement, (ii)
promptly after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including financial
statements and schedules and all exhibits and (iii) upon the effectiveness of
any Registration Statement, one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto.

 

(e) Furnish to the Holders of Registrable Securities covered by such
Registration Statement such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;

 

(f) Use its best efforts to register and qualify the securities covered by the
Registration Statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders of Registrable
Securities covered by such Registration Statement; provided that the Company
will not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions;

 

(g) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement;

 

(h) Notify each Holder of Registrable Securities covered by such Registration
Statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. Upon the
occurrence of any event contemplated by this Section 1.3(h), prepare a
supplement or post-effective amendment to each Registration Statement or a
supplement to the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

 

-5-



--------------------------------------------------------------------------------

(i) Prevent the issuance of any stop order or other suspension of effectiveness
of a Registration Statement, or the suspension of the qualification of any of
the Registrable Securities for sale in any jurisdiction, however, if such an
order or suspension is issued, the Company shall use its best efforts to obtain
the withdrawal of such order or suspension at the earliest possible moment and
to notify each Holder who holds Registrable Securities being sold of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose;

 

(j) Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed; and

 

(k) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

 

1.4 Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under Section 1.2(a) to include any of the Holders’ securities in such
underwriting unless they accept the terms of the underwriting as agreed upon
between the Company and the underwriters selected by it (or by other persons
entitled to select the underwriters), and then only in such quantity as the
underwriters determine in their sole discretion will not jeopardize the success
of the offering by the Company.

 

1.5 Expenses of Registration. All expenses incurred in connection with any
registration, qualification or compliance pursuant to the terms of this
Agreement, including, without limitation, all registration, filing and
qualification fees, printing expenses, fees and disbursements of counsel for the
Company and expenses of any special audits incidental to or required by such
registration, qualification or compliance will be borne by the Company. In
addition, the Company shall reimburse the Holders for the reasonable fees and
disbursements of Legal Counsel in connection with registrations, filings or
qualifications pursuant to Section 1.2 or Section 1.3 of this Agreement, which
shall not exceed $10,000 in connection with a Registration Statement.

 

1.6 Indemnification. In the event any Registrable Securities are included in a
Registration Statement under Section 1.2:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), against any losses, claims, damages, or liabilities (joint
or several) to which they may become subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon

 

-6-



--------------------------------------------------------------------------------

any of the following statements, omissions or violations (collectively a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in such Registration Statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law; and the Company will pay to each such Holder, underwriter
or controlling person, as incurred, any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this Section 1.6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable to any Holder,
underwriter or controlling person for any such loss, claim, damage, liability,
or action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by any such Holder,
underwriter or controlling person.

 

(b) To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the Registration Statement, each person, if any, who controls the Company within
the meaning of the Securities Act, any underwriter, any other Holder selling
securities in such Registration Statement and any controlling person of any such
underwriter or other Holder, against any losses, claims, damages, or liabilities
(joint or several) to which any of the foregoing persons may become subject,
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by such Holder expressly for
use in connection with such registration; and each such Holder will pay, as
incurred, any legal or other expenses reasonably incurred by any person intended
to be indemnified pursuant to this Section 1.6(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 1.6(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder, which consent shall not be unreasonably withheld; provided further that
in no event shall any indemnity under this Section 1.6(b) exceed the net
proceeds from the offering received by such Holder.

 

(c) Promptly after receipt by an indemnified party under this Section 1.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which

 

-7-



--------------------------------------------------------------------------------

may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the reasonable fees and expenses to be paid by
the indemnifying party, if there may be one or more legal defenses available to
such indemnified party or parties that are different from or additional to those
available to the indemnifying party. The failure to deliver written notice to
the indemnifying party within a reasonable period of time after the commencement
of any such action shall not relieve such indemnifying party of any liability to
the indemnified party under this Section 1.6, except to the extent such
indemnifying party is materially prejudiced. The omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 1.6.

 

(d) If the indemnification provided for in this Section 1.6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations; provided that in
no event shall any contribution by a Holder under this Section 1.6(d) exceed the
net proceeds from the offering received by such Holder. The relative fault of
the indemnifying party and of the indemnified party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.

 

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in an underwriting agreement by and
among the Company, the managing underwriter of such offering, and each Holder
participating in such underwriting, entered into in connection with an
underwritten public offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement shall control.

 

(f) The obligations of the Company and Holders under this Section 1.6 shall
survive the completion of any offering of Registrable Securities in a
Registration Statement under Section 1.2, and otherwise.

 

1.7 Reports Under Securities Exchange Act of 1934. With a view to making
available to the Holders the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit a Holder to sell securities of the Company to the public without
registration or pursuant to a registration on Form S-3, the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144, at all times;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

-8-



--------------------------------------------------------------------------------

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of SEC Rule 144, the Securities
Act and the Exchange Act (at any time after it has become subject to such
reporting requirements), or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the SEC which permits the selling of any such securities without registration
or pursuant to such form.

 

1.8 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to Section 1.2 may be assigned by a
Holder to a transferee or assignee (or subsequent transferee or assignee) (each,
an “Investor Assignee”); provided that the Holders shall not be permitted to
transfer such rights to more than a total of five (5) transferees or assignees
(including any subsequent transferees or assignees) pursuant to this Section
1.8; provided further that the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned; provided further that such assignment
shall be effective only if immediately following such transfer the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act; provided further such Holder does not knowingly transfer the
Registrable Securities to any Person who is a competitor of the Company;
provided further that any such transferee or assignee agrees to become bound by
the terms of this Agreement and such transferee shall be deemed an “Investor”
and a “Holder” hereof. For the purposes of determining the number of transferees
or assignees, the holdings of transferees and assignees of (a) a partnership who
are partners (including limited partners) or retired partners of such
partnership (including spouses and ancestors, lineal descendants and siblings of
such partners or spouses who acquire Registrable Securities by gift, will or
intestate succession) or (b) a limited liability company who are members or
former members of such limited liability company (including spouses and
ancestors, lineal descendants and siblings of such members or spouses who
acquire Registrable Securities by gift, will or intestate succession) shall be
aggregated together and with the partnership or limited liability company, as
applicable (and all such holdings shall be considered to be held by a single
Holder for such purpose); provided that all assignees and transferees who would
not qualify individually for assignment of registration rights shall have a
single attorney-in-fact for the purpose of exercising any rights, receiving
notices or taking any action under Section 1.2.

 

1.9 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 1 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as shall be
required to effect the registration of such Holder’s Registrable Securities.

 

1.10 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of sixty-six and two-third percent (66 2/3%) or more of the outstanding
Registrable Securities,

 

-9-



--------------------------------------------------------------------------------

enter into any agreement with any holder or prospective holder of any securities
of the Company which would allow such holder or prospective holder (a) to
include such securities in any registration filed under Section 1.2(b) hereof,
(b) to include such securities in any registration filed under Section 1.2(a)
hereof unless under the terms of such agreement, such holder or prospective
holder may include such securities in any such registration only to the extent
that the inclusion of his securities will not reduce the amount of the
Registrable Securities of the Holders which is included, or (c) to make a demand
registration which could result in such registration statement being declared
effective prior to the effective date of the Registration Statement filed
pursuant to Section 1.2(b) hereof.

 

1.11 Termination of Registration Rights. No Holder shall be entitled to exercise
any right provided for in this Section 1.2 after such time as Rule 144 or
another similar exemption under the Securities Act is available for the sale of
all of such Holder’s shares during a three (3)-month period without
registration.

 

2. Preemptive Rights.

 

2.1 Preemptive Rights. Subject to the terms and conditions specified in this
Section 2.1, the Company hereby grants to each Investor a right to participate
in future issuances by the Company of its Shares (as hereinafter defined).

 

Each time the Company proposes to offer or sell any shares of, or securities
convertible into or exercisable for any shares of, any class of its capital
stock (“Shares”), the Company shall first make an offering of such Shares to
each Investor in accordance with the following provisions:

 

(a) The Company shall deliver a notice by certified mail (a “Notice”) to each
Investor stating (i) its bona fide intention to offer such Shares, (ii) the
number of such Shares to be offered or sold, and (iii) the price and terms, if
any, upon which it proposes to offer or sell such Shares.

 

(b) Within twenty (20) calendar days after delivery of the Notice, each Investor
may elect to purchase or obtain, at the price and on the terms specified in the
Notice, up to that portion of such Shares which equals the proportion that the
sum of the number of shares of Common Stock issued upon exercise of the Warrants
plus the number of shares of Common Stock issuable upon exercise of the Warrants
(collectively, the “Underlying Common Stock”), in each case, then held by such
Investor bears to the total number of shares of Common Stock then outstanding
(assuming full conversion and exercise of all Warrants).

 

(c) The Company may, during the sixty (60) day period following the expiration
of the period provided in Section 2.1(b) hereof, offer the remaining
unsubscribed portion of the Shares to any Person or Persons at a price not less
than, and upon terms no more favorable to the offeree than those specified in
the Notice. If the Company does not enter into an agreement for the sale of the
Shares within such period, or if such agreement is not consummated within ninety
(90) days of the execution thereof, the right provided hereunder shall be deemed
to be revived and such Shares shall not be sold unless first reoffered to each
Investor in accordance herewith.

 

-10-



--------------------------------------------------------------------------------

(d) The preemptive rights in this Section 2.1 shall not be applicable (i) to the
issuance or sale by the Company of any of its capital stock pursuant to any
employee benefit plan (including any option plan, restricted stock plan, stock
purchase plan or similar plans or arrangements), (ii) to or after consummation
of any underwritten public offering or any other public offering by the Company
in which shares are offered at market price, (iii) to the issuance of securities
pursuant to the conversion or exercise of convertible or exercisable securities,
(iv) to the issuance of securities in connection with a bona fide business
acquisition of or by the Company, whether by merger, consolidation, sale of
assets, sale or exchange of stock or otherwise, (v) to the issuance of
securities to financial institutions or lessors in connection with commercial
credit arrangements, equipment financings, or similar transactions, which
issuances are primarily for other than equity financing purposes, or (vi) to any
issuance in connection with a stock split, reverse stock split,
reclassification, recapitalization, consolidation, merger or similar event.

 

(e) The rights under this Section 2.1 may be assigned by any Investor (or
assignee thereof) to an Investor Assignee.

 

2.2 Termination of Section 2 . The agreements and covenants contained in this
Section 2 shall terminate on the later to occur of: (a) the date on which all
principal and interest outstanding under the Notes are paid in full by the
Company, or (b) the date on which St. Cloud and its affiliates cease to
beneficially hold shares of Common Stock or Warrants representing, in the
aggregate, fifty percent (50%) of the total number of shares of Underlying
Common Stock originally issued to St. Cloud.

 

3. Co-Sale Rights.

 

If any Executive proposes to sell or transfer any shares of Common Stock
(“Shares”) to any person other than a Permitted Transferee (as defined below),
in one or more related transactions (other than a transfer pursuant to an
effective registration statement and other than transfers under Rule 144
promulgated under the Securities Act) such Executive shall provide each Investor
with written notice of the proposed transfer stating the terms and conditions of
such sale or transfer including, without limitation, the number of Shares
proposed to be sold or transferred, the nature of such sale or transfer and the
consideration to be paid and the name and address of each prospective purchaser
or transferee (the “Notice”). Each Investor shall have the right (the “Co-Sale
Right”), exercisable upon written notice to such Executive within ten (10)
business days after receipt of the Notice to participate in such Executive’s
sale of Shares pursuant to the specified terms and conditions set forth in the
Notice. To the extent an Investor exercises such Co-Sale Right in accordance
with the terms and conditions set forth below, the number of Shares which such
Executive may sell or transfer pursuant to the proposed sale or transfer
described in the Notice shall be correspondingly reduced. The Co-Sale Right of
each Investor shall be subject to the following terms and conditions:

 

3.1 Calculation of Shares. Each Investor may sell all or any part of its shares
of Underlying Common Stock equal to the product obtained by multiplying (i) the
aggregate number of Shares covered by the Notice by (ii) a fraction, the
numerator of which is the total number of shares of Underlying Common Stock
owned by such Investor at the time, and the denominator of which is the sum of
(A) the total number of shares of Underlying Common Stock

 

-11-



--------------------------------------------------------------------------------

owned by Investors participating in such sale plus (B) the total number of
shares of Common Stock at the time owned by such Executive, including shares
transferred by such Executive to Permitted Transferees in accordance with this
Agreement.

 

3.2 Delivery of Certificates. Each Investor may effect its participation in the
sale by delivering to such Executive for transfer to the prospective purchaser
one or more certificates, properly endorsed for transfer, which represent the
securities which such Investor elects to sell.

 

3.3 Transfer. The stock certificate or certificates which such Investor delivers
to such Executive pursuant to Section 3.2 shall be delivered by such Executive
to the prospective purchaser in consummation of the sale pursuant to the terms
and conditions specified in the Notice, and such Executive shall promptly
thereafter remit to such Investor that portion of the sale proceeds to which
such Investor is entitled by reason of its participation in such sale. To the
extent that any prospective purchaser or purchasers prohibits such assignment or
otherwise refuses to purchase securities from an Investor exercising its Co-Sale
Right hereunder, such Executive shall not sell to such prospective purchaser or
purchasers any Shares unless and until, simultaneously with such sale, such
Executive shall purchase such securities from such Investor for the same
consideration and on the same terms and conditions as the proposed transfer
described in the Notice (which terms and conditions shall be no less favorable
than those governing the sale to the purchaser by such Executive).

 

3.4 Permitted Transfers. The provisions of Section 3 of this Agreement shall not
pertain or apply to:

 

(a) Any bona fide gift;

 

(b) Any transfer pursuant to applicable laws of descent and distribution, to the
spouse or any lineal descendant (including by adoption) of such Executive, or

 

(c) Any transfer to a trust of which such Executive is the trustee and which is
established for estate planning purposes;

 

provided that, in each case, that (i) such Executive shall inform Investors of
such transfer or gift prior to effecting it, and (ii) the transferee or donee
(each a “Permitted Transferee”) shall furnish Investors with a written agreement
to be bound by and comply with the provisions of this Section 3 applicable to
such Executive.

 

3.5 Assignment. The rights under this Section 3 may be assigned by any Investor
(or assignee thereof) to an Investor Assignee.

 

3.6 Termination of Section 3. The agreements and covenants contained in this
Section 3 shall terminate on the date on which all principal and interest
outstanding under the Notes is paid in full by the Company; provided that if the
closing price per share of Common Stock, as reported by the American Stock
Exchange or any other exchange upon which the Company’s stock is then listed for
any ten (10) consecutive trading day period after the date the Notes have been
repaid in full does not equal or exceed $1.00 (as adjusted for stock splits,
reverse stock splits, reclassifications, recapitalizations, consolidations,
mergers or similar events

 

-12-



--------------------------------------------------------------------------------

occurring after the date hereof), then the agreements and covenants contained in
this Section 3 shall not terminate until the date which St. Cloud and its
affiliates cease to beneficially hold shares of Common Stock or Warrants
representing, in the aggregate, fifty percent (50%) of the total number of
shares of Underlying Common Stock originally issued to St. Cloud.

 

4. Board Representation and Observer Rights; Voting Agreement.

 

4.1 Board Representation. The Company shall have and maintain a board of
directors consisting of no more than seven directors, and shall cause Prolong
Sub to maintain a board of directors consisting of no more than seven directors.
St. Cloud shall have the right, but not the obligation, to designate two members
(each such person shall be referred to herein as a “St. Cloud Director”) to the
board of directors of each of the Company and Prolong Sub (together, the
“Boards”). Upon the request of St. Cloud, the Company agrees to, and shall cause
Prolong Sub to, appoint two members of each of the Boards as St. Cloud
Directors, each of whom shall be reasonably acceptable to the applicable Board.
If at any time, a Board does not for any reason include two St. Cloud Directors
(including by virtue of the suspension, removal, retirement, resignation or
death of any St. Cloud Director), then the Company shall, at the request of the
St. Cloud, use its best efforts to cause one or two designees of St. Cloud, each
of whom shall be reasonably acceptable to the applicable Board, to be nominated
to serve as a member of such Board so that such Board will include two St. Cloud
Directors. Subject to applicable law, the Company shall not, and shall cause
Prolong Sub not to, replace any St. Cloud Director without the prior written
consent of St. Cloud. In the event the Company or Prolong Sub enters into
indemnification agreements with any of its directors, the Company shall enter,
and shall cause Prolong Sub to enter, into an indemnification agreement with
each St. Cloud Director and provide indemnification to each St. Cloud Director
on the same terms and conditions as is provided to the other directors of the
Company or Prolong Sub, as applicable. The Company shall maintain officers and
directors and officers liability insurance in an amount equal to or in excess of
Two Million Five Hundred Dollars ($2,500,000). St. Cloud’s designees shall
initially be Marshall Geller and Robert Lautz, each of whom shall be deemed
reasonably acceptable to the Board.

 

4.2 Observer Right. At the election of the St. Cloud, St. Cloud may designate an
observer (any such person shall be referred to herein as an “St. Cloud
Observer”) in lieu of, designating a St. Cloud Director. The St. Cloud Observer
shall have the right to attend as an observer all meetings of each of the Boards
and all committees thereof, and shall be entitled to receive all written
materials and other information (including copies of meeting minutes) given to
directors in connection with such meetings at the same time such materials and
information are given to the directors. If the Company or Prolong Sub proposes
to take any action by written consent in lieu of a meeting of its board of
directors or of any committee thereof, the Company shall give, or shall cause
Prolong Sub to give, written notice thereof to the St. Cloud Observer prior to
the effective date of such consent describing in reasonable detail the nature
and substance of such action.

 

4.3 Notice of Meetings. The Company shall provide, and shall cause Prolong Sub
to provide, each St. Cloud Director and each St. Cloud Observer, if any,
adequate written notice of each meeting of each of the Boards (which shall be
held at least quarterly) and each committee thereof at the same time and in the
same manner as notice is given to all other directors of the Company or Prolong
Sub, as applicable, in accordance with the Company’s or Prolong Sub’s Bylaws, as
applicable.

 

-13-



--------------------------------------------------------------------------------

4.4 Fees and Reimbursement of Costs. Each St. Cloud Director shall be entitled
to a fee and/or other compensation equal to the fee and/or other compensation
paid by the Company, if any, to any outside Board member. The Company shall pay
the reasonable out-of-pocket expenses of each St. Cloud Director and each St.
Cloud Observer, if any, incurred in connection with attending such board and
committee meetings.

 

4.5 Voting. Each of the Executives agree that all shares of capital stock of the
Company held by them or their affiliates that are entitled to vote in the
election of directors generally (the “Voting Shares”) shall be voted at each
annual and special meeting of the shareholders of the Company at which, and each
action by written consent of the shareholders of the Company by which, members
of the Board are to be elected, to elect the St. Cloud Directors to the Board.
In the event that any Executive shall fail to vote the Voting Shares it is
entitled to vote for the election of the St. Cloud Directors, such Executive
shall be deemed immediately upon the existence of such a breach to have granted
to St. Cloud a proxy to its Voting Shares to ensure that such shares will be
voted for the St. Cloud Directors. Each Executive acknowledges that each proxy
granted hereby, including any successive proxy if need be, is given to secure
the performance of a duty, is coupled with an interest, and shall be irrevocable
until the duty is performed.

 

4.6 Assignment. In the event that St. Cloud or its affiliates transfers shares
of Common Stock or Warrants representing, in the aggregate, fifty percent (50%)
of the total number of shares of Underlying Common Stock originally issued to
St. Cloud (assuming exercise of the Warrant) to any Person, St. Cloud may assign
its rights under this Section 4 to such Person.

 

4.7 Termination of Section 4 . The agreements and covenants contained in this
Section 4 shall terminate on the later to occur of: (a) the date on which all
principal and interest outstanding under the Note is paid in full by the
Company, or (b) the date on which St. Cloud and its affiliates cease to
beneficially hold shares of Common Stock or Warrants representing, in the
aggregate, fifty percent (50%) of the total number of shares of Underlying
Common Stock originally issued to St. Cloud .

 

5. Lock-Up Agreement

 

Each Executive agrees that it shall not, without the prior written consent of
St. Cloud, (a) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for shares of Common Stock (including, without
limitation, securities convertible into or exercisable or exchangeable for
Common Stock that may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the SEC), or (b) enter into any
swap or other arrangement that transfers all or a portion of the economic
consequences associated with the ownership of any shares of Common Stock;
provided that this Section 5 shall not apply to transfers to Permitted
Transferees so long as the

 

-14-



--------------------------------------------------------------------------------

Permitted Transferee executes an agreement stating that the Permitted Transferee
is receiving and holding such the shares of Common Stock transferred to it
subject to the provisions of this Section 5 and that there shall be no further
transfer of such shares of Common Stock except in accordance with this Section
5. The provisions of Section 5 shall terminate on the date that is the earlier
to occur of (i) 270 days following the date that the Registration Statement
contemplated by Section 1.2(b) is declared effective by the SEC and (ii) the
date that the average closing price per share of Common Stock, as reported by
the American Stock Exchange or any other exchange upon which the Company’s stock
is then listed, for the prior ten (10) consecutive trading days exceeds $0.75
(as adjusted for stock splits, reverse stock splits, reclassifications,
recapitalizations, consolidations, mergers or similar events occurring after the
date hereof).

 

6. Miscellaneous.

 

6.1 Further Assurances. Subject to the terms and conditions herein provided,
each of the parties hereto agrees to use all best efforts to take, or cause to
be taken, all action and to do, or cause to be done, all things necessary,
proper, or advisable under applicable laws and regulations to consummate and
make effective the transactions contemplated by this Agreement, including using
its best efforts to obtain all necessary waivers, consents, and approvals, and
effecting all necessary registrations and filings.

 

6.2 Transfer; Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

6.3 Governing Law. The validity, meaning and effect of this Agreement shall be
determined in accordance with the laws of California applicable to contracts
made and to be performed in that state.

 

6.4 Notices. Any notice, demand or other communication required or permitted
under the terms of this Agreement shall be in writing and shall be made by
telegram, telex or electronic transmitter or certified or registered mail,
return receipt requested, and shall be deemed to be received by the addressee on
the date delivery is confirmed, if sent by Fed Ex, Express Mail, or other
similar overnight delivery service, the date of electronic confirmation of
receipt, if sent by telegram, telex, telecopy or electronic transmitter, and
three (3) business days after mailing, if sent by certified or registered mail,
with postage prepaid, and properly addressed. Notices shall be addressed as
provided below:

 

If to St. Cloud:

  

St. Cloud Capital Partners, LP

    

10866 Wilshire Blvd., Suite 1450

    

Los Angeles, California 90024

    

Facsimile: (310) 475-0550

    

Attention: Robert Lautz

 

-15-



--------------------------------------------------------------------------------

with copies to:

  

Latham & Watkins LLP

    

633 West Fifth Street, Suite 4000

    

Los Angeles, California 90071

    

Facsimile: (213) 891-8763

    

Attention: W. Alex Voxman, Esq.

If to Bedford I:

  

Bedford Oak Capital, L.P.

    

100 S. Bedford Road

    

Mt. Kisco, New York 10549

    

Facsimile: (914) 242-5798

    

Attention: Harvey P. Eisen

If to Bedford II:

  

Bedford Oak Offshore, Ltd.

    

100 S. Bedford Road

    

Mt. Kisco, New York 10549

    

Facsimile: (914) 242-5798

    

Attention: Harvey P. Eisen

If to Aspen:

  

Aspen Ventures LLC

    

210 East 39th Street

    

New York, New York 10016

    

Facsimile: (212) 679-3816

    

Attention: Fred B. Tarter

If to the Company:

  

Prolong Super Lubricants, Inc.

    

6 Thomas

    

Irvine, California 92618

    

Facsimile: (949) 587-2707

    

Attention: Chief Executive Officer

with copies to:

  

Stradling Yocca Carlson & Rauth

    

660 Newport Center Drive, Suite 1600

    

Newport Beach, California 92660

    

Facsimile: (949) 725-4100

    

Attention: Michael E. Flynn, Esq.

 

6.5 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and the holders of sixty-six and
two-third percent (66 2/3%) of the Registrable Securities then outstanding. Any
amendment or waiver effected in accordance with this Section 6.5 shall be
binding upon each holder of any Registrable Securities then outstanding, each
future holder of all such Registrable Securities, and the Company; provided that
any amendment that treats any Holder in a materially adverse manner that is
different than any other holder will require the separate approval of such
Holder.

 

6.6 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

-16-



--------------------------------------------------------------------------------

6.7 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

6.8 Entire Agreement. This Agreement, the Securities Purchase Agreement and each
of the other Loan Documents collectively constitute the entire agreement among
the parties with respect to the transactions contemplated hereby, thereby and
related matters and collectively supersede any prior negotiations,
understandings or agreements with respect hereto or thereto. The
representations, warranties, covenants and agreements set forth in this
Agreement, the Securities Purchase Agreement and any other Loan Documents (a)
shall survive the Closing, (b) shall terminate only in accordance with their
respective terms and (c) are the only representations, warranties, covenants and
agreements among the parties.

 

6.9 Counterparts. This Agreement may be executed in two or more counterparts any
one of which need not contain the signatures of more than one party, but all
such counterparts when taken together will constitute one and the same
Agreement.

 

6.10 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

6.11 Aggregation of Stock. All shares of Common Stock held or acquired by
affiliated entities or persons shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.

 

6.12 No Strict Construction. The Company hereby waives the benefit of any
statute or rule of law or judicial decision, including without limitation,
California Civil Code § 1654, which would otherwise require that the provisions
of this Agreement be construed or interpreted most strongly against the party
responsible for the drafting thereof.

 

[SIGNATURE PAGES FOLLOWS]

 

-17-



--------------------------------------------------------------------------------

The parties have executed this Investors’ Rights Agreement as of the date first
set forth above.

 

THE COMPANY: PROLONG INTERNATIONAL CORPORATION By:  

/s/    Elton Alderman

--------------------------------------------------------------------------------

   

Name: Elton Alderman

Title: President and Chief Executive Officer

EXECUTIVES: ELTON ALDERMAN /s/    Elton Alderman


--------------------------------------------------------------------------------

THOMAS BILLSTEIN /s/    Thomas Billstein


--------------------------------------------------------------------------------

NICO ROSIER /s/    Nico Rosier


--------------------------------------------------------------------------------

INVESTORS: ST. CLOUD CAPITAL PARTNERS, LP By:  

SCCP, LLC

Its:  

General Partner

By:  

/s/    Marshall S. Geller

--------------------------------------------------------------------------------

   

Name: Marshall S. Geller

Title: Senior Managing Member

 

S-1



--------------------------------------------------------------------------------

BEDFORD OAK CAPITAL, L.P.

By:

 

/s/    Harvey P. Eisen

--------------------------------------------------------------------------------

   

Name:

 

Harvey P. Eisen

   

Title:

 

Chairman and Managing Partner

BEDFORD OAK OFFSHORE, LTD.

By:

 

/s/    Harvey P. Eisen

--------------------------------------------------------------------------------

   

Name:

 

Harvey P. Eisen

   

Title:

 

Chairman and Managing Partner

ASPEN VENTURES LLC

By:

 

/s/    Fred B. Tarter

--------------------------------------------------------------------------------

   

Name:

 

Fred B. Tarter

   

Title:

 

President

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

 

EXECUTIVES

 

Elton Alderman

 

Thomas Billstein

 

Nico Rosier

 